DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, claims 1-12, in the reply filed on 3 January 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 13 and 14 are withdrawn as being directed to a nonelected invention. Claims 1-12 are presented for examination on the merits.
Claim Objections
The claims objected to because of the following informalities.  Appropriate correction is required.

“degasing” appears to be a misspelling of –degassing--.
“propilen” appears to be a misspelling of –propylene--.
“fenolic” appears to be a misspelling of  --phenolic--.

The claims appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. The indefiniteness of the claims makes precise determination of their scope difficult, thus it is suggested that Applicant carefully review the language to better clarify the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rendered vague and indefinite by the phrase “analysing of phenolic flavonoid matter in extract obtained after centrifuge”. Does this mean that the extract is the supernatant or pellet?
Claim 1 is rendered vague and indefinite by the phrase “obtaining desired final products from the extracts with suitable analysis results”. It is unclear what is the final product of the claimed method. “Propolis product”? An extract of propolis? Dry matter? 
Claims 2-6 are rendered vague and indefinite by the term “each” in the context of the recited amounts of crumbled propolis to be mixed with the recited amount of solvent. Does this mean that the crumbled propolis can be any amount between 200 and 500 grams or does this simply refer to the acceptable ratios of crumbled propolis to solvent?
Furthermore, it should be pointed out that in claim 2 the phrase “selected from the group including ethyl alcohol, olive oil, almond oil, linseed oil, fish oil, pomegranate juice, orange juice, beetroot juice, grape juice” does not limit the claim, since unlike in claim 1, the recited list of solvents is not proceeded by “the group consisting of”.

Claim 10 is rendered vague and indefinite by the phrase “the process step 'h' takes place”. Does this mean that only step h is performed (actually repeated) and no other steps, similarly if the criteria are not met are only d, e, and f repeated? In addition, the phrase “if analysis results do not meet the required criteria” is unclear, there is no antecedent basis for “the required criteria”. Does Applicant mean the phenolic contents? Does this mean all of the criteria must be met or just some?



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over CN101978969A [cited by Applicant in IDS filed 12/10/20].
CN101978969A discloses a method for preparing propolis solution, which comprises the following steps of: crushing raw propolis; dissolving by adding a solvent; soaking the propolis extract crushed propolis into the solvent, and stirring the mixture overnight till full dissolution; standing the solution, cooling the solution to room temperature; adjusting the pH value of the solution; performing suction filtering of the propolis extract solution (abstract-D1).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine steps of grinding propolis followed by extraction with solvents such as ethanol and separating the soluble and insoluble components as taught in the prior art. The cited reference does not explicitly disclose the specific steps of the claimed method such a regulation of acidity with lemon juice or apple cider vinegar, degassing the solution, centrifuging the degassed solution, and analyzing of phenolic flavonoid matter in the propolis extract. However, such adjustment of particular conventional working conditions (e.g.,  using commonly-employed techniques such as separation of soluble and insoluble components of a solution with 
In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418; see also id. at 421 ("A person of ordinary skill is... a person of ordinary creativity, not an automaton.").  In KSR, the Supreme Court indicated that the obviousness analysis should consider the “background knowledge possessed by a person having ordinary skill in the art.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).   Under KSR, information deemed within PHOSITA’s general knowledge is more powerful than that found buried in a prior art reference because we assume that PHOSITA would consider using their general knowledge in combination with the prior art — even absent any express motivation to do so. Under 35 U.S.C. § 103, the obviousness inquiry turns not only on the prior art, but whether “the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious . . . to a person having ordinary skill in the art to which the claimed invention pertains.” 35 U.S.C. § 103. Regardless of the tribunal, the inquiry into whether any “differences” between the invention and the prior art would have rendered the invention obvious to a skilled artisan necessarily depends on such artisan’s knowledge. See Philips v. Google & Microsoft 2020.

 Accordingly, the instant claims, where no unexpected results are observed (i.e., evidence of criticality in the extraction parameters employed in the method), would have been obvious to one of ordinary skill having the above cited references before him/her.  

Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL G FIEBIG whose telephone number is (571)270-5366. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 5712720775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL G FIEBIG/Examiner, Art Unit 1655